             Case 3:17-cv-05760-BHS Document 138 Filed 12/13/18 Page 1 of 2




 1                                                      THE HONORABLE BENJAMIN H. SETTLE

 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
 7
     HP TUNERS, LLC, a Nevada limited
 8   liability company,

 9
                                 Plaintiff,                Cause No. 3:17-cv-05760 BHS
10
                     v.
11                                                         NOTICE OF APPEARANCE
     KEVIN SYKES-BONNETT, SYKED ECU
12   TUNING INCORPORATED, a Washington
     corporation, and JOHN MARTINSON
13
                                 Defendants.
14
15           Please take notice that Philip P. Mann hereby appears as attorney of record for
16   Defendants Kevin Sykes-Bonnett, Syked Ecu Tuning Incorporated and John Martinson in the

17   above captioned action. Please serve all further pleadings and papers, exclusive of original
     process, on Philip P. Mann at the address below.
18
19           Dated December 13, 2018                       Respectfully submitted,

20                                                         /s/ Philip P. Mann
                                                           Philip P. Mann, WSBA No: 28860
21
                                                           Mann Law Group
22                                                         107 Spring St.
                                                           Seattle, Washington 98104
23                                                         Phone (206) 436-0900
                                                           Fax (866) 341-5140
24
                                                           phil@mannlawgroup.com
25
                                                           Attorneys for Plaintiffs
26
27
28
                                                                              MANN LAW GROUP
     NOTICE OF APPEARANCE                                                     107 Spring St.
                                               Page 1                         Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                                Phone: 206.436.8500
             Case 3:17-cv-05760-BHS Document 138 Filed 12/13/18 Page 2 of 2




 1                                CERTIFICATE OF SERVICE
 2                 I hereby certify on the date indicated below, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to all parties who have appeared in this matter.
 5
 6   DATED: December 13, 2018                        /s/ Philip P. Mann

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                              MANN LAW GROUP
     NOTICE OF APPEARANCE                                                     107 Spring St.
                                                Page 2                        Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                                Phone: 206.436.8500
